Citation Nr: 1737380	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10-percent for traumatic brain injury (TBI) (claimed as residuals of head injury with headaches and dizziness).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In an order dated May 12, 2017, the Court granted the parties' Joint Motion for Partial Remand (JMPR), which vacated the October 2016 Board decision in part.  The matter has been returned to the Board for adjudication consistent with the Court's decision.  All other issues, which were a part of the Veteran's appeal were dismissed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In view of the JMPR, a new VA examination is needed to allow for evidentiary development in order to determine whether the Veteran's headaches were prostrating, and if so, whether the Veteran is entitled to a separate rating under diagnostic code 8100, which considers prostrating and prolonged headaches.  See 38 C.F. R.§ 4.124, Diagnostic Code (DC) 8100 (2016); also see Vogan v. Shinseki, 24 Vet. App. 159 (2010).

Importantly, the parties to the JMPR determined that the October 2016 Board opinion relied solely on the September 2014 VA headache examination in determining that the Veteran's headaches were not prostrating, although there was other evidence of record pertinent to the claim that the Board should have considered.  The evidence consisted of the Veteran's lay evidence in the form of a buddy statement from June 2011, indicating that the Veteran had suffered from headaches and that he had been absent from work on many occasions because of his headaches.  In addition, in a VA examination in June 2009, the Veteran stated that he was sensitive to light and sound during his headache episodes.  Given that the September 2014 VA medical examination did not include review of this evidence, and failed to assess whether the Veteran's headaches were prostrating, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all unassociated VA medical records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A.
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The examiner who conducted the September 2014 2016 VA examination should be requested to provide an addendum opinion.  The examiner should be provided access to VBMS and must specify in the report that these records have been reviewed.  If the previous examiner is unavailable, a physician should be requested to provide an addendum opinion.  If a physical examination is necessary for the completion of the addendum opinion, an examination should be scheduled.  Note that the rating period begins in 2008.

The examiner must determine whether or not the Veteran experienced prostrating headaches.  The examiner must consider the Veteran's lay statements regarding the onset of his headache symptoms, especially as to those symptoms physically observable to a lay person.  In a detailed rationale, the examiner should address the Veteran's lay contentions.  

a) In particular, the examiner should consider the Veteran's lay statement to the 2009 VA examiner that he becomes sensitive to light during his headache episodes.

b) The examiner should also consider the statement of the Veteran's co-worker that he had to take off work several times per week as a result of headache episodes.

If the Veteran is found to have prostrating attacks, the examiner should explain to what extent:

a) with characteristic prostrating attacks averaging one in two months, over last several months;
b) with characteristic prostrating attacks averaging once a month over last several months; or
c) completely prostrating and prolonged attacks productive of severe economic adaptability.  See 38 C.F.R. § 4.124a, DC 8100.

If the Veteran does not have prostrating attacks, the examiner should report his subjective symptoms, explaining to what extent he has headaches:
a) mild or occasional headaches;
b) daily mild to moderate headaches;
c) headaches requiring rest periods during most days.  See 38 C.F.R. § 4.124a, DC 8045.

Any opinion expressed by the VA examiner should be accompanied by A COMPLETE RATIONALE.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  The AOJ should also determine whether or not the Veteran is entitled to a separate rating for headaches under DC 8100.

If the benefits sought on appeal are not granted, the AOJ should furnish to him a supplemental statement of the case and afford him and his attorney the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




